Walsam 316, LLC v 316 Bowery Realty Corp. (2019 NY Slip Op 02619)





Walsam 316, LLC v 316 Bowery Realty Corp.


2019 NY Slip Op 02619


Decided on April 4, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 4, 2019

Sweeny, J.P., Manzanet-Daniels, Kern, Oing, Singh, JJ.


8894 153318/17

[*1]Walsam 316, LLC, et al., Plaintiffs-Respondents,
v316 Bowery Realty Corp. et al., Defendants, 4-6 Bleecker Street LLC, Defendant-Appellant.


Herrick, Feinstein LLP, New York (Sean E. O'Donnell of counsel), for appellant.
Kasowitz Benson Torres LLP, New York (Mitchell Schrage of counsel), for respondents.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered October 2, 2018, which, insofar as appealed from as limited by the briefs, granted plaintiffs' motion to cancel defendant 4-6 Bleecker Street LLC's notice of pendency, unanimously affirmed, without costs.
The court properly cancelled 4-6 Bleecker's notice of pendency. Pursuant to CPLR 6501, "[a] notice of pendency may be filed in any action . . . in which the judgment demanded would affect the title to, or the possession, use or enjoyment of, real property, except in a summary proceeding brought to recover the possession of real property." Here, 4-6 Bleecker seeks only a money judgment and has not asserted any claim that would directly affect title to, or the possession, use or enjoyment of, real property.
Based on the foregoing, this Court need not address appellant's remaining arguments.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 4, 2019
CLERK